 



Exhibit 10.42
PEROT SYSTEMS CORPORATION 2001 LONG-TERM INCENTIVE PLAN
AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2007
1. Purposes of the Plan.
     The purposes of this Plan are to provide an incentive to eligible
employees, officers, independent consultants, directors who are also employees
or consultants, and advisors of the Company whose present and potential
contributions are important to the continued success of the Company; to
encourage ownership in the Company by key personnel whose long-term employment
is considered essential to the Company’s continued progress; and to enable the
Company to continue to enlist and retain the best available personnel to
contribute to the success of the Company’s business and, thereby, to encourage
Participants to act in the stockholders’ interest and share in the Company’s
success.
2. Definitions.
     As used herein, the following definitions shall apply:
     (a) “Administrator” means the Board or any of its Committees administering
the Plan in accordance with Section 4 of the Plan.
     (b) “Affiliate” means an entity with whom the Company would be considered a
single employer under Code Sections 414(b) or 414(c); provided, however, that
for purposes of determining a controlled group of corporations under Code
Section 414(b) and of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
the phrase “at least 50%” shall be substituted for the phrase “at least 80%”
everywhere it appears in Code Sections 1563(a)(1), (2) and (3) and in treasury
regulation 1.414(c)-2. In addition, where the use of Common Stock for a stock
grant under this Plan is based upon legitimate business criteria, the phrase “at
least 20%” shall be substituted in each place noted above. The Administrator may
designate a different permissible ownership threshold percentage, but such
percentage may not be made effective for at least 12 months after adoption of
such change and the same designation must apply to all compensatory stock plans
of the Company subject to Code Section 409A.
     (c) “Applicable Laws” means the legal requirements relating to the
administration of stock plans under U.S. federal, state and local corporate,
securities and tax laws and regulations, the New York Stock Exchange or any
other stock exchange or quotation system on which the Common Stock is listed or
quoted and the analogous applicable laws of any country or jurisdiction where
Awards are granted under the Plan.
     (d) “Award” means a Cash Award, Stock Award, Stock Appreciation Right or
Option granted to a Participant in accordance with the terms of the Plan.
     (e) “Award Agreement” means an instrument or agreement, in written or
electronic form, between the Company and an Awardee evidencing the terms and
conditions of an individual Award, which instrument or agreement may, but need
not, be executed or acknowledged by the Awardee. The Award Agreement is subject
to the terms and conditions of the Plan.
     (f) “Awardee” means the holder of an outstanding Award.
     (g) “Board” means the Board of Directors of the Company.
     (h) “Cash Awards” means cash awards granted pursuant to Section 13 of the
Plan.
     (i) “Code” means the United States Internal Revenue Code of 1986, as
amended.

1



--------------------------------------------------------------------------------



 



     (j) “Committee” means a committee or subcommittee of Directors appointed by
the Board or the Committee in accordance with Section 4 of the Plan.
     (k) “Common Stock” means the Class A common stock of the Company.
     (l) “Company” means Perot Systems Corporation, a Delaware corporation, or
any successor entity.
     (m) “Consultant” means any person, including an advisor, engaged by the
Company or a Subsidiary to render bona fide services (provided that such
services are not provided in connection with the offer and sale of securities in
capital-raising transactions) to such entity or any person who is an advisor,
director or consultant of an Affiliate.
     (n) “Covered Employee” means a Participant who is an executive officer of
the Company.
     (o) “Director” means a member of the Board who is also an Employee or
Consultant.
     (p) “Employee” means a regular employee of the Company, any Subsidiary or
any Affiliate, including Officers and Directors, who is treated as an employee
in the personnel records of the Company, any Subsidiary or any Affiliate for the
relevant period, but shall exclude individuals who are classified by the
Company, any Subsidiary or any Affiliate as (A) leased from or otherwise
employed by a third party; (B) independent contractors; or (C) contingent,
intermittent or temporary, even if any such classification is changed,
retroactively as a result of an audit, litigation or otherwise. A Participant
shall not cease to be an Employee solely as the result of (i) any leave of
absence approved by the Participant’s Employer, subject to the provisions of
Section 6(b), or (ii) transfers between locations of the Participant’s Employer
or transfers of the Participant’s employment among the Company, any Subsidiary
or any Affiliate. Neither service as a Director nor payment of a director’s fee
by the Company shall be sufficient to constitute “employment” by the Company.
     (q) “Employer” means, with respect to an Awardee on the relevant date, the
Company or any Subsidiary or Affiliate of which Awardee is an Employee or to
which Awardee is a Consultant.
     (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (s) “Fair Market Value” means, as of any date, the last reported sale price
for one Share on such date (or the most recent prior date for which the last
reported sale price is available) on the principal national securities exchange
on which the Common Stock is listed or admitted to trading or, if no such
reported sale price is available, the average of the closing bid and asked
prices for one Share on such exchange on such date (or the most recent prior
date for which such prices are available), in either case as reported in The
Wall Street Journal or such other source as the Administrator shall determine.
     (t) “Grant Date” means the date selected by the Administrator, from time to
time, upon which an Award is granted to a Participant pursuant to this Plan.
     (u) “Gross Profit” means the Company’s Gross Profit as reported in the
Consolidated Income Statements contained in the Company’s Consolidated Financial
Statements for such Performance Period.
     (v) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (w) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (x) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (y) “Option” means an option of any type permitted by Applicable Laws to
purchase Shares granted pursuant to this Plan.
     (z) “Participant” means an Employee, Director or Consultant.
     (aa) “Performance Period” means the Company’s fiscal year or such other
period as designated by the Committee.
     (bb) “Plan” means this 2001 Long-Term Incentive Plan, as amended from time
to time.

2



--------------------------------------------------------------------------------



 



     (cc) “Predecessor Plans” means the Company’s (i) 1988 Restricted Stock
Plan, (ii) 1989 Pioneer Stock Option Plan., (iii) 1991 Stock Option Plan,
(iv) 1992 Advisor Stock Option/Restricted Stock Incentive Plan, and. (v) 1996
Advisor and Consultant Stock Option/Restricted Stock Incentive Plan.
     (dd) “Restricted Stock” means shares of Common Stock acquired or awarded
subject to vesting or other conditions under Section 11 of the Plan.
     (ee) “Restricted Stock Unit” means the contractual right to receive one
share of Common Stock in the future, subject the conditions under Section 11 of
the Plan. The Awardee of a Restricted Stock Unit shall have no shareholder
rights with respect to the Shares subject to the Restricted Stock Unit unless
and until such Awardee is shown as the owner of such Shares upon the records of
the duly authorized transfer agent of the Company.
     (ff) “Severance Date” means the date shown in the Company’s, its
Subsidiaries’ and Affiliates’ personnel or other records as the last day an
Awardee was a Participant or, with respect to an Awardee who has a Total
Disability, the day such Total Disability ceases to exist unless such Awardee
becomes an Employee within a reasonable period determined by the Administrator
in its sole discretion.
     (gg) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.
     (hh) “Stock Appreciation Right” means a right to receive cash equal to the
difference between the Fair Market Value of Common Stock on the Grant Date and
the Fair Market Value of Common Stock on the date such right is exercised by the
Awardee granted pursuant to Section 12 of the Plan.
     (ii) “Stock Awards” means the right to purchase or receive Common Stock
pursuant to Section 11 of the Plan, including awards of Restricted Stock,
Restricted Stock Units or any other award meeting the requirements of Section 11
of the Plan.
     (jj) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     (kk) “10% Shareholder” means the owner of stock (as determined under Code
Section 424(d)) possessing more than 10% of the total combined voting power of
all classes of stock of the Company (or any parent or Subsidiary of the
Company).
     (ll) “Total Disability” means a mental or physical condition that results
in an Employee’s continued entitlement to long-term disability benefits under a
long-term disability plan sponsored by the Employee’s Employer or the U.S.
Social Security Act or any equivalent law governing non-U.S. Employees, provided
that such mental or physical condition is not the result of any condition or
circumstance that the Administrator, in its sole discretion, determines to have
resulted from the Awardee’s illegal or reckless use of alcohol, drugs or other
chemical substances, or from actions taken by the Awardee with the intention of
causing self-injury or with reckless disregard for personal health and safety.
3. Stock Subject to the Plan.
     (a) Subject to the provisions of Section 15 and Section 6(d) of the Plan,
the maximum aggregate number of Shares that may be issued in connection with any
combination of Awards under the Plan is (i) the aggregate number of Shares
remaining available for grants under the Predecessor Plans on the date this Plan
is approved by the Company’s stockholders, plus (ii) the additional Shares
described in paragraph (b) below. The Shares may be authorized, but unissued, or
reacquired Common Stock.
     (b) If an Award or any award or grant under any Predecessor Plan expires or
becomes unexercisable without having been exercised in full, the unpurchased
Shares which were subject thereto, if any, shall become available for future
grant or sale under the Plan (unless the Plan has terminated). Shares of
Restricted Stock that are either forfeited or repurchased by the Company shall
become available for future grant or sale under the Plan. Shares that are
tendered, whether by physical delivery or by attestation, to the Company by the
Participant as full or partial payment of the exercise price of any Award or in
payment of any applicable withholding for federal, state, city, local or other
taxes incurred in connection with the exercise of any Award shall become
available for future grant or sale under the Plan.

3



--------------------------------------------------------------------------------



 



4. Administration of the Plan.
     (a) Procedure.
     (i) Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of Participants.
     (ii) Section l62(m). To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code. To the extent required by Section 162(m)
of the Code, the material terms of such performance-based compensation shall be
approved by the shareholders of the Company before such compensation is paid.
     (iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3 promulgated under the Exchange Act, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption under Rule l6b-3.
     (iv) Other Administration. The Board may delegate to the Executive
Committee of the Board or the chief executive officer of the Company the power
to approve Awards to Participants who are not
     (A) subject to Section 16 of the Exchange Act; or
     (B) at the time of such approval, Covered Employees.
     (b) Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee or the chief executive officer of the Company,
subject to the specific duties delegated by the Board to such Committee or
officer, the Administrator shall have the authority, in its discretion:
     (i) to select the Participants to whom Awards may be granted hereunder;
     (ii) subject to any applicable provisions of Section 162(m) of the Code, to
determine the amount of a Cash Award and the number of shares of Common Stock to
be covered by a Stock Award, a Stock Appreciation Right or an Option granted
hereunder; provided that, with respect to Covered Employees, either:
     (A) Stock Awards (the value of which shall be measured with respect to each
Stock Award at the time such award is made) and Cash Awards will be a percentage
of Gross Profit for each Performance Period; and provided further that the
combined aggregate value of Stock Awards and Cash Awards granted to each Covered
Employee may not exceed one percent (1%) of Gross Profit for such Performance
Period; or
     (B) Stock Awards and Cash Awards granted to Covered Employees are based
upon the achievement of certain pre-established corporate performance goals
based on one or more of the following criteria: (i) return on total shareholder
equity; (ii) earnings per share of Common Stock; (iii) net income or operating
income (before or after taxes); (iv) earnings before interest, taxes,
depreciation and amortization; (v) earnings before interest, taxes,
depreciation, amortization and charges for stock-based compensation; (vi) market
to book value ratio; (vii) sales or revenue targets; (viii) return on assets,
capital or investment; (ix) cash flow or free cash flow (cash flow from
operations less capital expenditures); (x) market share; (xi) cost reduction
goals; (xii) budget comparisons; (xiii) measures of customer satisfaction; (xiv)
implementation, completion or progress of projects, processes, products or
product-lines strategic or critical to the Company’s business operations; (xv)
Share price (including, but not limited to, growth measures and total
shareholder return); (xvi) working capital; (xvii) economic value added; (xviii)
percentage of sales generated by new products; (xix) growth in sales of products
or product-lines; (xx) new product development or successful completion of
research and development projects; (xxi) any combination of, or a specified
increase in, any of the foregoing; and (xxii) the formation of joint ventures,
research or development collaborations, or the completion of other corporate
transactions intended to enhance the Company’s revenue or profitability or
enhance its customer base;
     (iii) to approve forms of agreement for use under the Plan;

4



--------------------------------------------------------------------------------



 



     (iv) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when an Award may
be exercised (which may or may not be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case, on such factors as the Administrator, in its sole discretion, shall
determine;
     (v) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
     (vi) to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements, and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
non-US laws, regulations and practice, including but not limited to non-US tax
laws and regulations;
     (vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;
     (viii) to modify or amend each Award other than a modification that would
subject the Award to Code Section 409A or, to the extent the Award is granted
hereunder as “performance-based compensation” within the meaning of Section
162(m) of the Code, would preclude a deduction by the Company for the Award
pursuant to Code Section 162(m); provided, however, that any such amendment is
subject to Section 16(c) of the Plan and may not impair any outstanding Award
unless agreed to in writing by the Participant;
     (ix) to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Award that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Awardee to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable;
     (x) to authorize conversion or substitution under the Plan of any or all
outstanding stock options or outstanding stock appreciation rights held by
employees, directors, officers, consultants, advisors or other service providers
of an entity acquired by the Company (the “Conversion Options”). Any conversion
or substitution shall be effective as of the close of the merger or acquisition
and shall meet the requirements of Treasury regulation § 1.424-1 for statutory
options, as modified by the regulations under Code Section 409A. Subject to the
preceding sentence, the Conversion Options may be Nonstatutory Stock Options or
Incentive Stock Options, as determined by the Administrator; provided, however,
that with respect to the conversion of stock appreciation rights in the acquired
entity, the Conversion Options shall be Nonstatutory Stock Options. Unless
otherwise determined by the time of the conversion or substitution (and subject
to the requirements of Code Section 409A and, to the extent an Award is granted
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, Code Section 162(m)), all Conversion Options shall have the same terms and
conditions as Options generally granted by the Company under the Plan;
     (xi) subject to Section 15(c) of the Plan, to provide, upon direction by
the Board in its sole discretion, in the event there is a change in control of
the Company or any Subsidiary, as determined by the Board, for the
(A) assumption or substitution of, or adjustment to, each outstanding Award;
(B) acceleration of the vesting of Options and the termination of any
restrictions on Cash Awards or Stock Awards; and/or (C) the cancellation of
Awards for a cash payment to the Awardee, but only to the extent such action
does not conflict with the provisions of Code Section 409A, if applicable, and,
to the extent the Award is granted as “performance-based compensation” within
the meaning of Section 162(m) of the Code, Code Section 162(m);
     (xii) to delegate to any officer of the Company any of its powers
hereunder, to the extent permitted by Applicable Laws, and to authorize any
person to execute on behalf of the Company any instrument required to effect the
grant of an Award previously granted under this Plan; provided, however, to the
extent the Award is granted as “performance-based compensation” within the
meaning of Section 162(m) of the Code, such delegation or authorization shall
comply with Code Section 162(m); and

5



--------------------------------------------------------------------------------



 



     (xiii) to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
     (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants.
5. Eligibility.
     One or more Awards may be granted to Participants, provided, however, that
(i) Incentive Stock Options may be granted only to Employees of the Company or
any Subsidiary, and (ii) Awards granted to Covered Employees that are intended
to qualify as “performance-based compensation” under Code Section 162(m) shall
be subject to the applicable requirements of that Code section.
6. Award Limitations.
     (a) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.
     (b) For purposes of Incentive Stock Options, no leave of absence may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the applicable Employer is not so guaranteed, on the 91st day of
such leave an Awardee’s employment with the Company shall be deemed terminated
for Incentive Stock Option purposes and any Incentive Stock Option held by the
Awardee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option three months thereafter.
     (c) No Participant shall have any claim or right to be granted an Award and
the grant of any Award shall not be construed as giving an Awardee the right to
continue in the employ or hire of the Company, its Subsidiaries or Affiliates.
Further, the Company, its Subsidiaries and Affiliates expressly reserve the
right, at any time, to dismiss a Participant at any time without liability or
any claim under the Plan, except as provided herein or in any Award Agreement
entered into hereunder.
     (d) The following limitations shall apply to grants of Awards:
     (i) No Participant shall be granted, in any fiscal year of the Company,
Options to purchase and/or Stock Appreciation Rights based on more than
2,000,000 Shares. This limit applies on an aggregate basis to all Options and
Stock Appreciation Rights granted to the relevant Participant in a given fiscal
year.
     (ii) If an Option is cancelled, forfeited, or lapses in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Section 15), the cancelled, forfeited or lapsed Option
will be counted against the limits set forth in subsection (i).
     (iii) The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 15.
     (iv) No Covered Employee shall be granted Cash Awards or Stock Awards
designed to qualify as “performance-based compensation” pursuant to the
performance factors set forth in Section 4(b)(ii)(B) of the Plan if (A) such
Cash Awards would exceed $5,000,000 in any fiscal year of the Company or
(ii) such Stock Awards would exceed 300,000 shares in any fiscal year of the
Company.
     (e) The following limitations shall apply to grants of Awards to an
Employee who is not exempt from the overtime pay provisions of the Fair Labor
Standards Act of 1938, as amended (a “Non-Exempt Employee”):
     (i) Options or Stock Appreciation Rights (but not Restricted Stock) may be
granted under this Plan to Non-Exempt Employees.

6



--------------------------------------------------------------------------------



 



     (ii) Options or Stock Appreciation Rights granted to Non-Exempt Employees
must comply with the exercise price and exercise period restrictions set forth
below, and other provisions of the “Worker Economic Opportunity Act” of 2000,
P.L. 106-202, or other provisions of law, sufficiently to insure that such
Options, and any profits, gains or income resulting from such Options, are
excluded from such Non-Exempt Employee’s overtime pay calculations.
     (iii) No Option granted to a Non-Exempt Employee may be exercisable less
than six months after the effective date of the grant of such Option, except in
the case of death, Total Disability, retirement or change in control.
7. Term of Plan.
     Subject to Section 21 of the Plan, the Plan was originally effective upon
its adoption by the Board and its approval by the Company’s shareholders. It
shall continue in effect for a term of 10 years from the later of the date the
Plan or any amendment to add shares to the Plan is adopted by the Board and
approved by the stockholders unless terminated earlier under Section 16 of the
Plan. Subject to Section 16, this restatement of the Plan shall be effective
January 1, 2007.
8. Term of Award.
     The term of each Award shall be determined by the Administrator and stated
in the Award Agreement. In the case of an Incentive Stock Option, the term shall
be 10 years (five years if the Awardee is a 10% Shareholder) from the Grant Date
or such shorter period as may be provided in the Award Agreement. In the case of
an Option other than an Incentive Stock Option, the term shall be 10 years from
the Grant Date or such shorter term as may be provided in the Award Agreement;
provided that the term may be up to 11 years in other circumstances deemed
appropriate in the discretion of the Administrator.
9. Option Exercise Price and Consideration.
     (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
     (i) In the case of an Incentive Stock Option the per Share exercise price
shall be no less than 100% of the Fair Market Value on the Grant Date; provided
that if any Participant to whom an Incentive Stock Option is granted is a 10%
Shareholder, then the per Share exercise price shall be no less than 110% of the
Fair Market Value on the Grant Date.
     (ii) In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value on the Grant Date.
     (iii) Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Options (as defined in Section 4(b)(x)) may be granted with a per
Share exercise price of less than Fair Market Value on the Grant Date so long as
the requirements of Code Section 409A regarding substitutions of stock rights
are met.
     (b) Vesting Period and Exercise Dates. At the time an Option is granted,
the Administrator shall fix the period within which the Option may vest and be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.
     (c) Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment
at the Grant Date. Acceptable forms of consideration may, but except for cash,
check and wire transfers are not required to, include:
     (i) cash;
     (ii) check or wire transfer (denominated in U.S. Dollars or other currency
the Administrator determines is acceptable);

7



--------------------------------------------------------------------------------



 



     (iii) other Shares which (A) in the case of Shares acquired upon exercise
of an Option, have been owned by the Participant for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;
     (iv) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;
     (v) any combination of the foregoing methods of payment; or
     (vi) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
10. Exercise of Option.
     (a) Procedure for Exercise; Rights as a Stockholder.
     (i) Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the respective Award Agreement.
     (ii) An Option granted hereunder shall continue to vest during any
authorized leave of absence and such Option may be exercised to the extent
vested during such leave of absence.
     (iii) No Option may be exercised for a fraction of a Share.
     (iv) An Option shall be deemed exercised when the Company receives:
     (A) written or electronic notice of exercise (in accordance with the Award
Agreement or the procedures established by the Administrator from time to time)
from a person entitled to exercise the Option;
     (B) full payment for the Shares with respect to which the related Option is
exercised; and
     (C) full payment of all applicable taxes required to be withheld by the
Company or the Awardee’s employer in connection with such exercise.
Shares issued upon exercise of an Option shall be issued in the name of the
Awardee or, if requested by the Awardee, in the name of the Awardee and his or
her spouse, or in the name of any permitted transferee. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares subject to an Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan. Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.
     (b) Termination of Employment. Unless otherwise provided in the Award
Agreement, if an Awardee ceases to be an Employee, other than as a result of
circumstances described in Sections 10(c), (d), or (e) below, the Awardee’s
Options shall (i) cease to vest immediately upon the Awardee’s Severance Date
and (ii) terminate on the earlier of 90 days after the Awardee’s Severance Date
or the expiration of the term of such Option. If the Awardee does not exercise
any Shares covered by the vested portion of his or her Option, the unexercised
Shares covered by the vested portion of such Option shall revert to the Plan on
the earlier of 90 days after the Awardee’s Severance Date or the expiration of
the term of such Option.
     (c) Total Disability. Unless otherwise provided in the Award Agreement, if
an Awardee ceases to be an Employee as a result of the Awardee’s Total
Disability, the Awardee’s Options shall (i) continue to vest while the Total
Disability continues to exist and (ii) terminate on the earlier of 90 days after
the Awardee’s Severance Date unless prior to such date the Awardee becomes an
Employee or the expiration of the term of such Option. On the Awardee’s
Severance Date, the Shares covered by the unvested portion of his or her Option
shall revert to the Plan.

8



--------------------------------------------------------------------------------



 



If the Awardee does not exercise any Shares covered by the vested portion of his
or her Option, the unexercised Shares covered by the vested portion of such
Option shall revert to the Plan on the earlier of 90 days after the Awardee’s
Severance Date or the expiration of the term of such Option. The Option may be
exercised by the guardian of Awardee’s property if one has been appointed.
     (d) Retirement. Unless otherwise provided in the Award Agreement, if an
Awardee ceases to be an Employee as a result of the Awardee’s retirement on or
after attaining the age of 65 years, or otherwise in accordance with his or her
Employer’s retirement policy, the Awardee’s Options shall (i) cease to vest
immediately upon the Awardee’s Severance Date and (ii) terminate on the earlier
of one year after the Awardee’s Severance Date or the expiration of the term of
such Option. On the Awardee’s Severance Date, the Shares covered by the unvested
portion of his or her Option shall revert to the Plan. If the Awardee does not
exercise any Shares covered by the vested portion of his or her Option, the
unexercised Shares covered by the vested portion of such Option shall revert to
the Plan on the date such Option terminates.
     (e) Death. Unless otherwise provided in the Award Agreement, if an Awardee
ceases to be an Employee as a result of his or her death, or dies while the
Awardee has a Total Disability to which Section 10(c) applies, the Awardee’s
Option shall (i) immediately vest with respect to all Shares covered by such
Option, and (ii) terminate on the expiration date of such Option. The Option may
be exercised by the beneficiary designated by the Awardee (as provided in
Section 17), the executor or administrator of the Awardee’s estate or, if none,
by the person(s) entitled to exercise the Option under the Awardee’s will or the
laws of descent or distribution. If such Option is not exercised with respect to
any Shares covered by such Option, the unexercised Shares shall revert to the
Plan on the expiration of the term of such Option.
     (f) Buyout Provisions. At any time, the Administrator may, but shall not be
required to, offer to buy out for a payment in cash or Shares an Option
previously granted based on such terms and conditions as the Administrator shall
establish and communicate to the Awardee at the time that such offer is made.
11. Stock Awards.
     (a) General. Stock Awards may be issued either alone, in addition to, or in
tandem with other Awards granted under the Plan, except to Non-Exempt Employees.
After the Administrator determines that it will offer a Stock Award under the
Plan, it shall advise the Participant in writing or electronically, by means of
an Award Agreement, of the terms, conditions and restrictions related to the
offer, including the number of Shares that the Participant shall be entitled to
receive or purchase, the price to be paid, if any, and, if applicable, the time
within which the Participant must accept such offer. The offer shall be accepted
by execution of an Award Agreement in the form determined by the Administrator.
The Administrator will require that all Shares subject to a right of repurchase
or forfeiture be held in escrow until such repurchase right or risk of
forfeiture lapses.
     (b) Termination of Employment. Unless the Administrator determines
otherwise, the Award Agreement shall provide for the forfeiture of the unvested
portion of the Stock Award upon the Awardee ceasing to be an Employee except as
provided below in Sections 11(c), (d) and (e). Notwithstanding the foregoing, to
the extent that the Awardee purchased the Restricted Stock, the Company shall
have a right to repurchase the unvested Restricted Stock at the lesser of
(i) the Fair Market Value or (ii) the original price paid by the Awardee, on or
after the Awardee’s Severance Date, except as provided below in Sections 11(c),
(d) and (e).
     (c) Total Disability. Unless otherwise provided for by the Administrator in
the Award Agreement, if an Awardee ceases to be an Employee as a result of the
Awardee’s Total Disability, (i) the Awardee’s Stock Award shall continue to vest
while the Awardee’s Total Disability continues to exist, and (ii) to the extent
that the Awardee purchased Restricted Stock, the Company shall have a right to
repurchase any unvested Restricted Stock at the lesser of (A) the Fair Market
Value or (B) the original price paid by the Awardee, on or after the Awardee’s
Severance Date.
     (d) Retirement of Awardee. Unless otherwise provided for by the
Administrator in the Award Agreement, if an Awardee ceases to be an Employee as
a result of the Awardee’s retirement on or after attaining the age of 65 years,
or otherwise in accordance with his or her Employer’s retirement policy, the
Awardee’s Stock Award shall (i) cease to vest immediately upon the Awardee’s
Severance Date, and (ii) to the extent that the Awardee purchased

9



--------------------------------------------------------------------------------



 



Restricted Stock, the Company shall have a right to repurchase any unvested
Restricted Stock at the lesser of (A) the Fair Market Value, or (B) the original
price paid by the Awardee, on or after the Awardee’s Severance Date.
     (e) Death of Awardee. Unless otherwise provided for by the Administrator in
the Award Agreement, if an Awardee ceases to be an Employee as a result of his
or her death, or dies while the Awardee has a Total Disability to which Section
11(c) applies, the Awardee’s Stock Award shall immediately vest with respect to
all Shares covered by such Stock Award. The vested portion of the Stock Award
shall be delivered to the beneficiary designated by the Participant (as provided
in Section 17), the executor or administrator of the Participant’s estate or, if
none, by the person(s) entitled to receive the vested Stock Award under the
Participant’s will or the laws of descent or distribution.
     (f) Rights as a Stockholder. Unless otherwise provided for by the
Administrator in the Award Agreement, once the Stock Award of Restricted Stock
is accepted, the Awardee shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her acceptance of such Stock
Award is entered upon the records of the duly authorized transfer agent of the
Company.
12. Stock Appreciation Rights.
     (a) General. The Committee, in its discretion, may grant Stock Appreciation
Rights to Participants. The following provisions apply to such Stock
Appreciation Rights.
     (b) Grant of Stock Appreciation Right. The Stock Appreciation Right shall
entitle the holder upon exercise to an amount for each Share to which such
exercise relates equal to the excess of (i) the Fair Market Value on the date of
exercise over (i) the base or exercise price per Share set forth in the
applicable Award Agreement. Notwithstanding the foregoing, the Committee may
place limits on the amount that may be paid upon exercise of a Stock
Appreciation Right.
     (c) Forfeiture of Option. If a Stock Appreciation Right is granted in
tandem with an Option, upon exercise of such Stock Appreciation Right, the
related Option shall no longer be exercisable and shall be deemed canceled to
the extent of such exercise.
     (d) Form of Payment. The Company’s obligation arising upon the exercise of
a Stock Appreciation Right shall be paid as soon as administratively possible
after exercise and may be paid in Common Stock or in cash, or in any combination
of Common Stock and cash, as the Committee, in its sole discretion, may
determine.
     (e) Other Provisions. The Award Agreement evidencing a Stock Appreciation
Right shall contain such other terms, provisions and conditions not inconsistent
with. the Plan as may be determined by the Committee in its sole discretion. The
provisions of such Awards need not be the same with respect to each recipient.
13. Cash Awards.
     Cash Awards may be granted either alone, in addition to, or in tandem with
other Awards granted under the Plan. After the Administrator determines that it
will offer a Cash Award, it shall advise the Participant in writing or
electronically, by means of an Award Agreement, of the terms, conditions and
restrictions related to the Cash Award. Cash Awards that include any deferral of
payment greater than 21/2 months after the end of the calendar year in which
vesting occurs shall comply with the requirements of Code Section 409A, and no
participant elections regarding the time of payment shall be allowed.
14. Non-Transferability of Awards.
     Unless determined otherwise by the Administrator with respect to any Award
other than an Incentive Stock Option, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
beneficiary designation, will or by the laws of descent or distribution and may
be exercised, during the lifetime of the Awardee, only by the Awardee. If the
Administrator makes an Award transferable, the Award Agreement for such Award
shall contain such additional terms and conditions as the Administrator deems
appropriate.

10



--------------------------------------------------------------------------------



 



15. Adjustments Upon Changes in Capitalization or Dissolution or Liquidation.
     (a) Changes In Capitalization. Subject to any required action by the
stockholders of the Company, the number and kind of shares of Common Stock
covered by each outstanding Award, and the number and kind of shares of Common
Stock which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award, as well as the price per share of Common
Stock covered by each such outstanding Award, shall be proportionately adjusted
for any increase or decrease in the number or kind of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall conform to the
requirements of Code Sections 162(m) and 409A and shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Awardee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Option to be fully vested and
exercisable until 10 days prior to such transaction. In addition, the
Administrator may provide that any restrictions on any Award shall lapse prior
to the transaction, provided the proposed dissolution or liquidation takes place
at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.
     (c) Merger or Asset Sale or Other Change in Control.
     (i) Change in Control without Termination of Employment. In the event there
is a change in control of the Company or any Subsidiary, as determined by the
Board, without a related termination of the Participant’s employment as provided
in Section 15(c)(ii) and (iii) below, the Board may, in its discretion to the
extent such action does not violate Code Section 409A, (A) provide for the
assumption or substitution of, or adjustment to, each outstanding Stock Award,
Stock Appreciation Right or Option in accordance with the principles of Section
15(a); (B) accelerate the vesting of Options and terminate any restrictions on
Cash or Stock Awards; and (C) provide for the cancellation of Awards for a cash
payment to the Awardee.
     (ii) Change in Control where Participant has Entered into a Severance
Agreement. Notwithstanding anything in the related Award Agreement to the
contrary, if (A) the Participant has entered into a letter agreement between
such Participant and the Company which sets out the severance benefits such
Participant would be entitled to in the event of the Participant’s involuntary
termination under particular circumstances following the Company’s execution of
a definitive agreement to effect a change in ownership or control of the Company
(“Severance Agreement”) and (B) the Participant is entitled to receive any
benefit under such Severance Agreement, then the Awards granted under this Plan
and any holding period, restrictions or other provisions applicable to such
Awards shall be governed by the provisions of the Severance Agreement, as it may
be amended from time to time, to the extent the Severance Agreement addresses
such Awards. A Participant who has entered into a Severance Agreement and is
entitled to benefits thereunder is not entitled to the Change in Control
Benefit, the cancellation of buy back or repayment of profits provisions or any
other benefit set out in Section 15(c)(iii) of the Plan (unless and only to the
extent so provided in the Participant’s Severance Agreement).
     (iii) Change in Control Benefit for Participants Who Have Not Entered into
Severance Agreements. Notwithstanding anything in the Participant’s Award
Agreement to the contrary, should a Participant’s employment with the Company
terminate by reason of an Involuntary Termination and such Participant has not
entered into a Severance Agreement or the Participant is not entitled to receive
any benefit under such Severance Agreement, then the Participant shall become
entitled to receive a Change in Control Benefit (as defined below); provided,
however, that to be entitled to a Change in Control Benefit, the Participant
must also execute a release of all employment-related claims against the Company
and its affiliates existing as of the date of execution, in the standard form
used by the Company without material modification, addition or deletion.

11



--------------------------------------------------------------------------------



 



     In addition, upon the occurrence of a Change in Control, the provisions of
Section 8 of a Participant’s Nonstatutory Stock Option Award Agreement,
Section 8 of a Participant’s Restricted Stock Unit Award Agreement under the
Plan or any similar provisions of the Plan or an Award Agreement to (i) cancel
any Award granted to a Participant, (ii) buy back Common Stock issued to a
Participant upon the Participant’s exercise of an Award and/or (iii) require
repayment with respect to certain proceeds received from the sale of any Common
Stock issued to a Participant upon the Participant’s exercise of an Award, shall
be deemed to be cancelled and deleted from such documents and shall be of no
further force and effect.
     The following definitions shall apply for purposes of this
Section 15(c)(iii):
     “Cause” means the Participant has:
     (A) participated in fraud, embezzlement or another act of material
misconduct involving the Company, which has resulted in significant harm to the
Company;
     (B) admitted, confessed or entered a plea bargain or a plea of nolo
contendere to, or been convicted of, a crime constituting a felony (or its
equivalent) under the laws of any jurisdiction in which the Company or any
applicable Affiliate conducts its business or any crime involving moral
turpitude or dishonesty;
     (C) willfully and continually failed to perform substantially the
appropriate duties of Participant’s position with the Company (other than any
such failure resulting from Participant’s physical or mental illness, incapacity
or disability), for a period of at least 14 days after a written demand for
substantial performance is delivered to Participant by a Senior Executive which
specifically identifies the manner in which the Senior Executive believes that
Participant has not substantially performed Participant’s duties; provided that,
in the event that Participant has not commenced to perform substantially the
duties of Participant’s position during such 14-day grace period after written
demand is made by the Company, the Company shall not terminate the Participant
for Cause except in accordance with the procedures set forth below. In no event
shall an event that would constitute Specified Reason be considered the failure
to perform substantially the appropriate duties of Participant’s position with
the Company; or
     (D) failed to meet the acceptable performance standards for an employee in
Participant’s position, which shall be evaluated based on the goals and
objectives of Participant and similarly situated employees of the Company
(including any Affiliates of the Company) established in connection with the
applicable annual performance review program; provided that (i) the Company has
provided Participant with a written performance improvement plan with specific
requirements for Participant to meet such standards and providing not less than
60 days for Participant to effect such improvement and (ii) a Senior Executive
has determined in good faith that Participant’s performance is below the
applicable acceptable performance standards and that Participant has failed to
substantially meet the requirements of Participant’s performance improvement
plan.
     For purposes of the definition of Cause, no act or failure to act on the
part of Participant shall be considered “willful” unless it is done, or omitted
to be done, by Participant intentionally, not in good faith and without
reasonable belief that Participant’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or, if applicable, upon the
instructions of the Chief Executive Officer or other Senior Executive of the
Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Participant in good
faith and in the best interests of the Company.
     The termination of employment of Participant shall not be deemed to be for
Cause unless and until, following the expiration of the 14-day grace period or
the 60-day improvement period, if applicable, set forth above, there shall have
been delivered to Participant written notice of a Senior Executive, after
reasonable notice is provided to Participant and Participant is given an
opportunity to be heard by such Senior Executive, finding that, in the good
faith opinion of such Senior Executive, Participant has engaged in conduct which
would constitute Cause under paragraphs (A)—(D) above and specifying the
particulars thereof in detail.

12



--------------------------------------------------------------------------------



 



     “Change in Control” means the happening of any of the events described in
paragraphs (A) through (D) below:
     (A) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) promulgated under the Securities Exchange Act of
1934, amended (the “Exchange Act”)) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(1) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (A), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company;
(B) any acquisition by the Company or a subsidiary of the Company; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a subsidiary of the Company; (D) any acquisition by
any Perot Stockholder; (E) any acquisition by any entity pursuant to a
transaction that complies with clauses (1), (2) and (3) of paragraph (C) of this
definition; or (F) in respect of any Restricted Stock held by a Participant, any
acquisition by such Participant or any group of Persons including such
Participant (or any entity controlled by such Participant or any group of
Persons including such Participant).
     (B) individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of a majority of
the directors then comprising the Incumbent Board (either by specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board until 24 months after such initial assumption of office;
     (C) consummation by the Company of a reorganization, merger, consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination:
     1. the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination (or, if applicable,
the stock into which the Outstanding Company Common Stock and Outstanding
Company Voting Securities are converted pursuant to such Business Combination)
represents more than 60% of, respectively, the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation or other entity resulting from such Business Combination
(including without limitation a corporation or other entity that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;
     2. no Person (excluding the Company, a subsidiary of the Company, any
corporation or other entity resulting from a Business Combination or any
employee benefit plan (or related trust) thereof or a Perot Stockholder)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the corporation or other entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination; and
     3. at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time

13



--------------------------------------------------------------------------------



 



of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
     (D) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
     “Change in Control Benefit” means:
     (A) Each outstanding Option or Stock Appreciation Right which the
Participant holds at the time of the Participant’s Involuntary Termination, to
the extent that Option or Stock Appreciation Right is not otherwise exercisable
for all the underlying shares of common stock or other securities at the time
subject to that Option or Stock Appreciation Right, will immediately vest and
become exercisable for all those underlying shares and may be exercised for any
or all of those underlying shares. Each such accelerated Option and Stock
Appreciation Right will remain so exercisable until the earlier of (i) the
expiration of the Option or Stock Appreciation Right or (ii) the post-service
exercise period specified in the Participant’s Award Agreement. Any Options and
Stock Appreciation Rights not exercised prior to the expiration of the
applicable post-service exercise period will terminate and cease to remain
exercisable for any of the underlying shares.
     (B) Each outstanding share of Restricted Stock which the Participant holds
at the time of the Participant’s Involuntary Termination, to the extent that
share of Restricted Stock is not otherwise payable will immediately vest and be
paid to the Participant as soon as administratively practicable following the
date of the Participant’s Involuntary Termination.
     (C) Each outstanding Cash Award which the Participant holds at the time of
the Participant’s Involuntary Termination, to the extent that Cash Award is not
otherwise exercisable for the entire amount of the cash at the time subject to
that Cash Award, will immediately become exercisable for the entire amount of
the Cash Award.
     Change in Control Benefits will not be payable if the Participant’s
employment with the Company terminates for reasons other than an Involuntary
Termination, including, without limitation, for involuntary termination by the
Company for Cause, voluntary termination by the Participant not supported by
Specified Reason, long term disability, Retirement or death. For this purpose,
(i) “long term disability” means the Participant is entitled to receive benefits
from the Company’s Long-Term Disability Plan or another long term disability
plan sponsored by the Company, and (ii) “Retirement” means the Participant’s
retirement in accordance with any retirement policy generally applicable to the
Company’s salaried employees, as in effect immediately prior to the Change in
Control, or any written retirement arrangement established by the Company and
the Participant as in effect immediately prior to the Change in Control.
     “Involuntary Termination” means the termination of a Participant’s
employment by the Company without Cause or by the Participant with Specified
Reason during a Protected Period or a Pre-Closing Period.
     “Perot Stockholder” means Ross Perot, Ross Perot, Jr., HWGA, Ltd. or any of
their respective Affiliates and Associates (within the meaning of Rule 12b-2 of
the Exchange Act).
     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Pre-Closing Period” means a period commencing with the Company’s execution
of the definitive agreement for a Change in Control transaction and ending upon
the earlier to occur of (i) the closing of the Change in Control contemplated by
such definitive agreement, or (ii) the termination of such definitive agreement
without the consummation of the contemplated Change in Control. In the event of
competing or superseding offers that result in definitive agreements, each such
agreement shall create a Pre-Closing Period.
     “Protected Period” means the period beginning on the date on which a Change
in Control occurs and ending on the two-year anniversary of such date, or such
earlier date as the Participant’s employment with the Company terminates.

14



--------------------------------------------------------------------------------



 



     “Senior Executive” means, if the Company, or one or more of its parent
companies has a class of securities registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), an officer subject to the reporting
requirements of Section 16 of the Exchange Act, or, if the Company does not have
a class of securities registered under the Exchange Act, the Chief Executive
Officer or a Vice President reporting directly to the Chief Executive Officer of
the Company’s ultimate parent.
     “Specified Reason” means:
     (A) the reduction of the Participant’s annual base salary as in effect
immediately prior to the Change in Control or as in effect thereafter, unless
such reduction is part of an across-the-board reduction of no more than 10% in
annual base salary; or
     (B) the Company’s requiring the Participant to be based at any office or
location that is more than 35 miles from the Participant’s principal work
location and residence immediately prior to the Change in Control.
     Notwithstanding anything to the contrary set forth above, no event or
condition described above shall constitute Specified Reason unless (i) the
Participant, within 120 days after the occurrence of such event or condition,
gives the Company written notice specifying in reasonable detail the event or
condition which the Participant believes gives rise to Specified Reason,
(ii) within 30 days after the Company’s receipt of such notice (the “Cure
Period”), the Company fails to correct or remedy such event or condition, and
(iii) the Participant resigns his employment with the Company not more than
120 days following expiration of the Cure Period.
16. Amendment and Termination of The Plan.
     (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan and the Administrator may at any time, subject to
the authority set forth in Section 4, adopt subordinate arrangements, policies
and programs in each case, in such manner as may be necessary to enable the Plan
to achieve its stated purposes in any jurisdiction outside the United States in
a tax-efficient manner and in compliance with local rules and regulations by
adopting schedules of provisions to be applicable to awards granted in such
jurisdiction.
     (b) Stockholder Approval. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary or desirable to comply with
Applicable Laws.
     (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Award,
unless mutually agreed otherwise between the Awardee and the Administrator,
which agreement must be in writing and signed by the Awardee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
17. Designation of Beneficiary.
     (a) An Awardee may file a written designation of a beneficiary who is to
receive the Awardee’s rights pursuant to his or her Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that an Awardee has completed a designation of
beneficiary while employed with the Company or its Subsidiaries or Affiliates,
such beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee.
     (b) Such designation of beneficiary may be changed by the Awardee at any
time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee’s death, the Company shall allow the executor or
administrator of the estate of the Awardee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee to exercise the Award.

15



--------------------------------------------------------------------------------



 



18. Legal Compliance.
     Shares shall not be issued pursuant to the exercise of an Option or Stock
Award unless the exercise of such Option or Stock Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
19. Inability To Obtain Authority.
     To the extent the Company is unable, or the Administrator deems it
infeasible or commercially impracticable, to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
the Company shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.
20. Reservation of Shares.
     The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
21. Notice.
     Any written notice to the Company required by any provisions of this Plan
shall be addressed to the Secretary of the Company and shall be effective when
received.
22. Governing Law.
     This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Delaware.
23. Unfunded Plan.
     Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Participants who are
granted Awards of Shares under this Plan, any such accounts will be used merely
as a bookkeeping convenience. Except for the holding of Restricted Stock in
escrow pursuant to Section 11, the Company shall not be required to segregate
any assets which may at any time be represented by Awards, nor shall this Plan
be construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan, and no such obligation of the Company shall be deemed to be secured by
any pledge or other encumbrance on any property of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any obligation which may be created by this Plan.
     IN WITNESS WHEREOF, the Company has caused this document to be executed by
its duly authorized officer on this            day of      , 2007.

            Perot Systems Corporation
      By:           Its:              

16